DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the formula 
    PNG
    media_image1.png
    294
    726
    media_image1.png
    Greyscale
, wherein “n is 0, or an integer from 1-30.” However, claim 1 states an “epoxy resin with a secondary hydroxy functional group. When “n is 0” the epoxy resin does not have a secondary hydroxy group and it appears that claim 6 is expanding claim 1 to include epoxy resins without a secondary hydroxyl group and thus, fails to further limit.

Claim 7 recites the average value of n is 0.1-29. However, claim 6 states “n is 0, or an integer from 1-30.” It appears that claim 7 is broadening claim 6 to further have the n encompass range of “0.1 to 1,” and thus, fails to further limit.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-11, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1354199 A to Sadaki et al. (hereinafter Sadaki).

Regarding claims 1, 3-6, 8-11, 16, and 19, Sadaki teaches a polyester obtained by melt mixing 100 parts of polybutylene terephthalate (PBT) having terminal carboxyl groups, with 0.3 parts of diglycidyl terephthalate, 2.2 parts of bisphenol A diglycidyl ether epoxy resin and a catalyst (See abstract, and Table 1, para 45-50). The above PBT is known in the art to be obtained from reacting butanediol and terephthalic acid/anhydride (para 16), and meets the claimed reactant (A) product of (C) and (D), and the above bisphenol A diglycidyl ether epoxy resin meets the claimed epoxy resin with a secondary hydroxyl functional group having the formula (I) cited in claims 1, 3-6, 8-11. Sadaki also teaches the polyester has a melt flow rate MFR of 26 g/10min

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103497316 A to Pang et al. (hereinafter Pang) as evidenced by US 2022/0235241 A1 to Li et al. (hereinafter Li). 

Regarding claims 1-12, 16-17, 19, and 20, Pang teaches a biodegradable polyester prepared by first esterifying 78g of terephthalic acid (166 g/mol), 77.4g of adipic acid (146 g/mol) and 135 g of butanediol (90 g/mol). (para 34). After the esterification reaction is completed, 1.5 g of bisphenol A epoxy resin (0161 Bluestar) is mixed in and reacted to form the polyester. (para 33-34). 
The above bisphenol A epoxy resin (0161 Bluestar) is also known as E44 and has the formula
    PNG
    media_image2.png
    101
    759
    media_image2.png
    Greyscale
, with an epoxy value of 0.41-0.47 as evidenced by para 15-16 and Table 1 of Li. This correlates to MW of 424-486 and EEW of 212-243, and correlates to an n of about 0.25-0.7, and meets claims 2-7. The above esterification of terephthalic acid (TA, 166 g/mol), 77.4g of adipic acid (AA, 146 g/mol) and 135 g of butanediol (BD, 90 g/mol), meets the claimed reactant (A), wherein the TA and AA meet the claimed (D) and BD meets the claimed (C) cited in claims 9-11, and correlates to (C):(D) mol ratio of 1.5:1, which meets claims 12 and 20, a 290.4 g of (A) to 1.05 g of (B), or 0.36 wt% of (B), which meets the range of 0.099-4.7 wt% of (B) cited in claim 8 and 17 (i.e. 0.1-5 parts per 100 parts).

Regarding claims 13-15 and 18, Pang teaches the claimed polyester.
Pang is silent regarding the melt strength, melt flow index, and the molecular weight of the polyester and oligomer (reactant A).
However, Pang teaches a substantially identical polyester obtained by substantially the same process of the claimed invention such as Pang teaches a biodegradable polyester prepared by first esterifying 78g of terephthalic acid (166 g/mol), 77.4g of adipic acid (146 g/mol) and 135 g of butanediol (90 g/mol), (para 34), after the esterification reaction is completed, 1.5 g of bisphenol A epoxy resin (0161 Bluestar) is mixed in and reacted to form the polyester, (para 33-34), which is the same process of the Applicant within the same mol ratio of reactant (C) and (D), the same bisphenol A epoxy resin with the claimed mw and secondary hydroxy group in the same weight ratio of (A) to (B), and the Applicant cites in their US publication it is the ratio of (C) to (D) which gives the reactant (A), (para 24), the weight ratio of (A) to (B) gives the biodegradable polyester, (para 30), and it is the epoxy with the secondary hydroxy group that gives the desired melt strength and melt flow index, (para 34), and this is further evidenced by Pang which teaches that the molecular chain growth is controlled by the mol ratio of dibasic acid and dialcohol (para 7) and the addition of the epoxy improves thermal stability and melt. (para 19). 
 Thus, one skilled in the art would have a reasonable expectation for the polyester of Pang to have the claimed MW and melt properties of the claimed invention because Pang teaches a substantially identical polyester obtained by substantially the same process of the claimed invention such as a biodegradable polyester prepared by first esterifying 78g of terephthalic acid (166 g/mol), 77.4g of adipic acid (146 g/mol) and 135 g of butanediol (90 g/mol), (para 34), and after the esterification reaction is completed, 1.5 g of bisphenol A epoxy resin (0161 Bluestar) is mixed in and reacted to form the polyester, (para 33-34), which is the same process of the Applicant within the same mol ratio of reactant (C) and (D), the same bisphenol A epoxy resin with the claimed mw and secondary hydroxy group in the same weight ratio of (A) to (B), and the Applicant cites in their US publication it is the ratio of (C) to (D) which gives the reactant (A), (para 24), the weight ratio of (A) to (B) gives the biodegradable polyester, (para 30), and it is the epoxy with the secondary hydroxy group that gives the desired melt strength and melt flow index, (para 34), and this is further evidenced by Pang which teaches that the molecular chain growth is controlled by the mol ratio of dibasic acid and dialcohol (para 7) and the addition of the epoxy improves thermal stability and melt. (para 19). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766